Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 29, 2007                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  132177                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  BIORESOURCE, INC.,                                                                                   Robert P. Young, Jr.
           Plaintiff-Appellee,                                                                         Stephen J. Markman,
                                                                                                                      Justices
  and
  OPPMAC, INC.,

            Intervening Plaintiff, 

  v        	                                                        SC: 132177     

                                                                    COA: 266668      

                                                                    Wayne CC: 01-123531-CH

  CITY OF DETROIT, JOSEPH VASSALLO, 

  PAUL BERNARD, and FREDERICK ROTTACH, 

            Defendants-Appellants, 

  and 

  CENTRAL MAINTENANCE SERVICES, INC., 

  SAM FODALE, JERRY FODALE, STATE OF 

  MICHIGAN, and DIAMOND DISMANTLING, 

  INC., 

             Defendants. 

  _________________________________________/ 


        On order of the Court, the application for leave to appeal the August 17, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 29, 2007                    _________________________________________
           t0122                                                               Clerk